Citation Nr: 1724514	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-19 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Whether clear and unmistakable error (CUE) exists in a May 7, 1991 rating determination, which granted service connection for a left spontaneous pneumothorax and assigned a noncompensable rating.

3.  Entitlement to an effective date prior to September 8, 2010 for the assignment of a 10 percent rating for left spontaneous pneumothorax.

4.  Entitlement an increased rating for left spontaneous pneumothorax, currently evaluated as 10 percent disabling.  

5.  Entitlement to a compensable rating for right shoulder tendonitis prior to March 23, 2016, and to a rating in excess of 20 percent thereafter.

6.  Entitlement to an increased rating for chondromalacia with prepatellar neuritis of the right knee, postoperative, currently evaluated as 20 percent disabling.

7.  Entitlement to an initial rating in excess of 20 percent for bilateral dry eye syndrome.

8.  Entitlement to an initial rating in excess of 20 percent for bilateral eye entropion prior to January 1, 2010 (other than periods of temporary total ratings for convalescence), and to a compensable rating thereafter.

9.  Entitlement to an initial compensable rating for residuals of flash burns to eyes, with bilateral brow ptosis, dermatochalasis, corneal defects and photophobia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge at the Waco RO in November 2015.  A transcript of the hearing is of record.  

The Veteran's current claims were remanded by the Board in February 2016.  The February 2016 decision included a denial of service connection for residuals of a head laceration, claimed as head injury (also claimed as traumatic brain injury with headaches, memory loss, and sinusitis).  However, the Board noted that the Veteran was diagnosed as having sinusitis in his service treatment records and determined that a separate claim for service connection for sinusitis was on appeal and remanded that issue for development.  

The issue of entitlement to an increased rating for right shoulder tendonitis and entitlement to an increased rating for right knee chondromalacia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a chronic sinusitis disorder.  

2.  The May 7, 1991 rating decision granted service connection and a noncompensable rating for left spontaneous pneumothorax and the assignment of a noncompensable rating did not involve an error of fact or law. 

3.  Following an unappealed September 2006 Board decision which denied a compensable rating for left spontaneous pneumothorax, the Veteran did not submit a claim for an increased rating until September 8, 2010.  It was not ascertainable that entitlement arose in the year prior to September 8, 2010.  

4.  The Veteran's in-service pneumothorax resolved, the residuals of pneumothorax, do not result in restrictive lung disease more severe than FEV-1 less than 71-percent predicted value, or; FEV-1/FVC of less than 71 percent, or; DLCO of less than 66-percent predicted, and any additional restrictive lung disease is due to asthma and not to residuals of pneumothorax.

5.  The Veteran has had the maximum rating available for his dry eye syndrome since the grant of service connection.

6.  Prior to January 1, 2010 the Veteran had the maximum rating available for bilateral entropion.  Since January 1, 2010 the Veteran has not experienced entropion of either eye.  

7.  The Veteran's ptosis and dermatochalasis have not caused visual impairment or disfigurement at any time since the grant of service connection and he does not have corneal defects.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  There was no clear and unmistakable error of fact or law in the rating decision of May 1991 that assigned a noncompensable rating for left spontaneous pneumothorax.  38 C.F.R. § 3.105 (2016).

3.  The criteria have not been met for an effective date prior to September 8, 2010, for the grant of a 10 percent rating for left spontaneous pneumothorax.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  Residuals of pneumothorax are not more than 10 percent disabling.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.97, Diagnostic Codes 6820, 6843 (2016).

5.  The criteria for an initial rating in excess of 20 percent for dry eye syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.79, Diagnostic Code 6025 (2008); 38 C.F.R. § 4.84a, Diagnostic Code 6025 (2016).

6.  The criteria for an initial rating in excess of 20 percent prior to January 1, 2010 for entropion, or to a compensable rating thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6021 (2008), 38 C.F.R. § 4.84a, Diagnostic Code 6021 (2016).

7.  The criteria for an initial compensable rating for bilateral brow ptosis, dermatochalasis, corneal defects and photophobia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.118, 4.79, Diagnostic Codes 6019, 7800 (2008), 38 C.F.R. § 4.118, 4.84a, Diagnostic Codes 6019, 7800 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by May 2010 and December 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs), VA treatment records and private medical records.  The Veteran has been provided VA medical examinations.  He has provided testimony at a hearing.  Neither the Veteran nor his representative has indicated that there are any additional records to support the Veteran's claims. 

The Veteran's claim was remanded by the Board in February 2016 to obtain a VA examinations.  With regard to the claims decided below, the Board finds that there has been substantial compliance with the February 2016 VA remand directives.   

In sum, the Board finds that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Sinusitis

The Veteran submitted a claim for service connection for sinusitis in April 2010.  He has claimed that he has sinusitis secondary to a head injury during service.  The Board notes that service connection was denied for residuals of a head injury by the Board in its February 2016 decision.  Thus service connection would not be warranted based on secondary to an in-service head injury even if the Veteran were found to have a current sinusitis disability.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for a present disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran's STRs include a December 1985 sinus series that was normal.  An April 1987 record notes that the Veteran complained of six days of sinus congestion and that it was worsening.  The assessment was sinusitis.  The remainder of the Veteran's STRs are silent to any sinus complaints or diagnoses.  

In June 2012, a VA physician examined the Veteran and opined that sinusitis was not due to traumatic brain injury.  In August 2012 the VA examiner reviewed the Veteran's claims file and opined that the Veteran does not have sinusitis due to a head injury during service or due to the sinusitis shown in service.  

At his November 2015 hearing the Veteran reported that his doctor had prescribed him a sinus medicine due to sinusitis and sinus headaches.    

On VA examination in March 2016, the Veteran reported many years of sinus problems, including runny nose, sneezing and cough.  He denied fever, pusy drainage or dry nose with bleeding.  He said that the top of his head hurts when his sinuses are bothering him.  He reported that he treated with Flonase and alka-seltzer sinus.  The examiner diagnosed allergic rhinitis.  The examiner noted that the Veteran had acute sinusitis in April 1987 that had resolved.  He also noted that the Veteran was treated for "allergic sinusitis" in April 2000 and had "acute sinusitis" in November 2002 but that these episodes were both treated as allergies, indicating that the Veteran had not actually had sinusitis at that time.  Later in March 2016 the VA examiner reviewed his earlier report and came to the conclusion that the Veteran does not have chronic sinusitis.  He noted that the medical records document continuing treatment of allergic rhinitis, but do not document any treatment of bacterial sinusitis, acute or chronic.  

Although the Veteran has is competent to report congestion and other symptoms and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current chronic sinusitis disability that is a result of service, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board finds that the March 2016 VA medical examination report that indicates that the Veteran has not had a sinusitis disability at any time since service is competent and probative and outweighs the Veteran's assertions.  The examiner after conducting a thorough examination of the Veteran and a thorough review of the Veteran's medical records found that the Veteran does not have a chronic sinusitis disability.  The record does not indicate that the Veteran has had sinusitis at any time since his April 2010 claim for service connection.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a sinusitis is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

III.  CUE - Pneumothorax

In the rating decision of May 1991, the RO granted service connection for left spontaneous pneumothorax and assigned a noncompensable rating under Diagnostic Code (DC) 6814.  After the Veteran was notified of the rating decision and of his appellate rights, he did not appeal the noncompensable rating assigned and the rating decision by the RO became final.  

Service treatment records show that in February 1988 the Veteran experienced a left spontaneous pneumothorax.  The Veteran was hospitalized and the lung was re-expanded with a chest tube.  He was put on profile for one month for physical training at his own pace.  Subsequently there were no further chest complaints.  The Veteran was discharged in January 1991 due to knee disability. 

On VA examination in April 1991, it was noted that the Veteran had a spontaneous left lung collapse during service after extensive exercise and that he was hospitalized for 10 days.  The Veteran's lungs were clear to percussion and auscultation.  In the diagnosis section of the examination report the examiner noted that there were no residuals of the Veteran's (in-service) food poisoning, head injury and collapsed lung. 
 
Previous determinations by the RO are final and binding and will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105 (a). 

To warrant a finding of clear and unmistakable error in a rating decision: 1) either the correct facts, as they were known at that time, were not before the adjudicator, that is, more than a simple disagreement with how the RO weighed or evaluated the evidence; or the statutory or regulatory provisions extant at that time were incorrectly applied; 2) the error must be "undebatable" and the sort that, had it not been made, would have "manifestly changed" the outcome of that decision; and 3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of that prior adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Veteran alleges error in the May 1991 rating decision by the RO in May 1991 because he was not granted a 10 percent rating at that time he was granted service connection. 

The Veteran has not specifically raised an error of law in the application of the rating criteria in the May 1991 rating decisions.  

The record does not show that the Veteran had any chest or breathing complaints immediately after discharge from service or on examination in May 1991.  The May 1991 VA examination revealed no residual disability resulting from the left pneumothorax during service.

In the rating decision of May 1991, the RO assigned a noncompensable rating under 38 C.F.R. § 4.97, Diagnostic Code 6814 (1991). 

Under then Diagnostic Code 6814, there was no compensable rating for a spontaneous pneumothorax six months after the lung collapse.  As it was more than six months after the spontaneous pneumothorax, the RO related the disability by analogy to Diagnostic Code 6602.  Under 38 C.F.R. § 4.97, Diagnostic Code 6602 (1991) the criteria for a 10 percent rating for bronchial asthma were mild paroxysms of asthmatic type breathing, occurring several times a year with no clinical findings between attacks.  The record at that time revealed no such symptoms and there was no factual basis for a compensable rating under then Diagnostic Code 6602. 

Therefore, the Board finds that the May 1991 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in the May 1991 rating decision that did not award a compensable rating for pneumothorax.  Hence, the criteria have not been met for reversing or revising that prior decision on the basis of CUE.

IV.  Earlier Effective Date - Pneumothorax

As noted above, in May 1991 the RO granted the Veteran service connection and a noncompensable rating for left spontaneous pneumothorax.  The Veteran's claim for an increased (compensable) rating for his left pneumothorax disability was received on September 8, 2010.  A July 2012 rating decision granted the Veteran a 10 percent rating effective September 8, 2010.  The Veteran asserts that he is entitled to an effective date prior to September 8, 2010 for the assignment of the 10 percent rating.  He provided no testimony at his hearing as to why he thought an earlier effective date was appropriate. 

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110 (b)(2) (West 2014).

A September 2006 Board decision denied the Veteran's claim for a compensable rating for residuals of a left spontaneous pneumothorax.  Subsequent to this decision VA received no documents or communication from the Veteran that could be considered a claim for an increased rating for left spontaneous pneumothorax, until September 8, 2010.  Furthermore, there is no medical evidence indicating that there was an increase in left spontaneous pneumothorax disability in the year prior to September 8, 2010.  Consequently, there is no basis for assignment of a compensable rating effective any earlier than September 8, 2010.  38 C.F.R. § 3.400 (o).

V.  Increased Rating - Pneumothorax

The Veteran's claim for a compensable rating for his left pneumothorax disability was received on September 8, 2010.  A July 2012 rating decision granted the Veteran a 10 percent rating effective September 8, 2010.  The Veteran reported shortness of breath and that he had to use an inhaler.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's spontaneous pneumothorax has been rated as 10 percent disabling under Diagnostic Code 6843 throughout the entirety of the period on appeal.  Under DC 6843 a 100 percent rating is provided for spontaneous pneumothorax as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.  The Veteran has not had a recurrence of the pneumothorax since discharge from service and thus he is not entitled to a 100 percent rating under this criteria of the diagnostic code.  

Under the general rating formula, Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

On VA examination in June 2012 the diagnoses were asthma and acute spontaneous pneumothorax, left, mild residuals.  The examiner noted that in 2001 the Veteran was found to have a nodule on his left lung in the same area as the previous pneumothorax.  A biopsy revealed that it was scar tissue at the site of the pneumothorax.  The Veteran had a three pack per day history of smoking.  The examiner noted that the Veteran used an inhaler as needed for his asthma symptoms.  The examiner stated that the Veteran's asthma symptoms were "NOT" related to the acute spontaneous pneumothorax.  PFTs revealed FEV-1 to be 71-percent predicted, FEV-1/FVC to be 75 percent and DLCO (SB) to be 88-percent predicted.  The examiner indicated that the Veteran's respiratory condition did not impact his ability to work.  The VA examiner noted that the Veteran understood that his shortness of breath was related to his long smoking history.  

The Veteran underwent another VA pulmonary examination in March 2016.  The examiner noted that the Veteran had residual dyspnea and pain at the chest tube insertion site.  PFTs revealed FEV-1 to be 47-percent predicted and FEV-1/FVC to be 67 percent.  DLCO testing was not completed.  The examiner noted that the predominant limitation of the Veteran's pulmonary function was due to asthma.  This examination report was reviewed by another VA physician in July 2016 and addendum comments and opinions were provided.  The July 2016 VA examiner opined that the Veteran's asthma was not residual of the pneumothorax.  He opined that the Veteran's dyspnea was due to the Veteran's asthma and not a residual of the pneumothorax.  The examiner stated that the DLCO was not done because it was not medically/clinically indicated.  He elaborated that DLCO does not give any information and has nothing to do with past spontaneous pneumothorax.  He stated that the diffusion capacity is not related in any form or fashion to a onetime 1991 spontaneous pneumothorax, which healed/resolved and had not recurred.   

A rating in excess of 10 percent is not warranted for the Veteran's service connected left spontaneous pneumothorax.  The Board recognizes that the March 2016 PFT results meet the criteria under DC 6843 for a rating in excess of 10 percent.  However, the Veteran is not entitled to a higher rating for residuals of his pneumothorax based on the criteria for restrictive lung disease because the most probative evidence indicates that the Veteran's restrictive lung disease is not a residual of the Veteran's service-connected pneumothorax.  Although the March 2016 VA examiner indicated that the Veteran had some dyspnea residual of the  pneumothorax, the Board finds that the opinions of the June 2012 and July 2016 VA examiners to be more probative.  They gave a more detailed history and provided more detailed explanations for their opinions that the Veteran's restrictive lung disease was due to asthma and not due to the pneumothorax that occurred during service.  There is no doubt that the Veteran currently has symptoms such as shortness of breath, dyspnea, and limited functional capacity.  However, these symptoms do not warrant an increased disability rating for his service-connected residuals of left spontaneous pneumothorax.  The preponderance of the evidence indicates that his current restrictive lung symptoms are attributable to nonservice-connected pulmonary disorders.  The manifestations not resulting from service-connected disease should not be used in establishing an evaluation for a service-connected disability.  See 38 C.F.R. § 4.14.  

The Board has also considered a rating for the residual pleural scar/nodule from the Veteran's pneumothorax procedure.  The Rating Schedule includes Diagnostic Code 6820, for benign neoplasms, including scars, of the respiratory system.  However, all such neoplasms are to be rated according to their effect on respiratory function.  This leads the Board to an identical analysis as the one presented above regarding the reduced lung function being due to the Veteran's nonservice-connected lung disability and not due to the service-connected residuals of pneumothorax.  Accordingly, the Board finds that a higher rating is not available for the pleural scar/nodule under DC 6820.  There is also no evidence of any cor pulmonale, right ventricular hypertrophy, episodes of acute respiratory failure or that the Veteran requires outpatient oxygen therapy.  Without any evidence of such, coupled with the evidence that the Veteran does not experience any significant residuals of his spontaneous pneumothorax, a disability rating in excess of 10 percent under Diagnostic Codes 6820, 6843or any other applicable diagnostic code, is not warranted at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
VI.  Increased Rating - Dry Eye

The Veteran seeks an initial rating in excess of 20 percent for dry eye syndrome.  The March 2015 rating decision on appeal granted the Veteran service connection and a 20 percent rating for dry eye syndrome, as a disorder of the lacrimal apparatus under 38 C.F.R. § 4.78, DC 6025, effective from October 23, 2006.

An October 2007 VA treatment record notes that the Veteran had not had any dry eyes or other complaints.  A November 2007 VA treatment record indicates that the Veteran may have been using eye drops for dry eyes.  

A July 2010 VA examination report reveals that the Veteran had corrected visual acuity of 20/20 bilaterally.  The report notes that with dry eye syndrome corneal integrity is not good.  

On VA eye examination in December 2011 the Veteran's visual acuity could be corrected to 20/40 or better, bilaterally.  The examiner indicated that the Veteran did not have scarring or disfigurement attributable to any eye condition.  The Veteran did not have a visual field defect.  The examiner noted that the Veteran had not had any eye conditions causing incapacitating episodes in the past 12 months.  He additionally noted that the Veteran's eye condition did not impact his ability to work.  

A March 2016 VA examination report reveals that the Veteran's visual acuity could be corrected to 20/40 or better, bilaterally.  The Veteran had no visual field defect.  The Veteran had no scarring or disfigurement attributable to any eye condition.  During the past 12 months the Veteran had not had any incapacitating episodes attributable to any eye conditions.  There were no corneal defects found.

The criteria for rating disabilities of the eyes were revised, effective December 10, 2008.  Prior to December 10, 2008, DC 6025 provided a maximum 20 percent rating for epiphora (lacrymal duct, interference with, from any cause).  The evidence indicates that a higher rating is not assignable for dry eye syndrome under the prior criteria as the Veteran's 20 percent rating is already the maximum rating assignable under DC 6025.  Moreover, the Veteran's dry eye disability is not manifested by actual impairment of visual acuity (i.e., his visual acuity can be corrected to 20/40 or better, bilaterally), by loss of visual field, or scotoma.    

The revised DC 6025 provides for a maximum 20 percent rating for bilateral disorders of the lacrimal apparatus (epiphora, dacryocystis, etc.).  The revised rating for disabilities of the eye includes a General Rating Formula for Diagnostic Codes 6000 through 6009, which directs that evaluation of a disability rated under Codes 6000 through 6009 should be on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79.  

Under the General Rating Formula, a 10 percent rating is warranted for diseases of the eye with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Board finds that the Veteran also does not meet the criteria for a rating in excess of 20 percent under the revised criteria for the rating of eye disabilities.  The 20 percent rating assigned is also the maximum rating assignable under the revised Diagnostic Code 6025.  Furthermore, the Veteran's dry eye disability is not manifested by actual impairment of visual acuity (i.e., his visual acuity can be corrected to 20/40 or better, bilaterally), by loss of visual field, or scotoma, and the record reveals that the Veteran has not had any incapacitating episodes due to his dry eye syndrome.  

For all the foregoing reasons, the Board finds that an initial rating in excess of 20 percent is not warranted at any time for the Veteran's bilateral dry eye syndrome since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

VII.  Increased Rating - Entropion (Eyelid folding inward, causing the eyelashes to rub against the cornea)

The March 2015 rating decision on appeal granted the Veteran service connection for entropion, effective from October 2006.  The Veteran was assigned a 20 percent rating prior to January 1, 2010, and a noncompensable rating thereafter.  He was assigned temporary total (100 percent) ratings based on convalescence from April 5, 2007 to May 31, 2007 and from November 5, 2009 to December 31, 2009.

A November 2006 VA outpatient record notes that the Veteran reported that his upper eyelids drooped and his eyelashes got in his eyes.  

VA eye examination report in July 2010 notes a history of entropion.  The examiner reported that the Veteran underwent bilateral blepharoplasty repair at a VA facility in April 2007 due to severe symptomatic ptosis and entropion.  He underwent another blepharoplasty repair in November 2009 because scarring from the first surgery resulted in ptosis.  The examination did not reveal current entropion.  

The VA eye examination report in December 2011 indicates that the Veteran had prior lower lid repair for entropion.  The report indicated that the Veteran did not currently have entropion.  

The March 2016 VA examiner gave a detailed description of the Veteran's eye history and examined the Veteran's eyes.  He stated that there was no evidence of current entropion.  

The Board notes that Diagnostic Code 6021 was not changed when the criteria for rating disabilities of the eyes were revised in December 2008.  DC 6021 provides a 10 percent rating for unilateral entropion and a maximum rating of 20 percent for bilateral entropion.  Prior to January 1, 2010 the Veteran was assigned the maximum rating available for entropion and there is no indication that the Veteran's bilateral entropion resulted in any additional compensable disability under any other appropriate diagnostic code.  Accordingly, the assignment of an initial rating in excess of 20 percent prior to January 1, 2010 (other than the temporary total ratings for convalescence) is not warranted. 

A review of the VA treatment records dated from January 1, 2010 does not reveal that the Veteran has ever experienced entropion in either eye since that date.  The VA examination reports also do not indicate that the Veteran has had entropion of either eye subsequent to January 1, 2010.  Accordingly, a compensable rating from January 1, 2010 for entropion is not warranted.  See Fenderson, 12 Vet. App. 119, 126 (1999). 

VII.  Increased Rating - Ptosis (upper eyelid drooping)

The March 2015 rating decision on appeal granted the Veteran service connection and a noncompensable rating for bilateral brow ptosis, dermatochalasis (baggy eyes), corneal defects and photophobia, effective from October 2006.   

Under the criteria in effect prior to December 10, 2008, under Diagnostic Code 6019, ptosis when unilateral or bilateral, is rated equivalent to visual acuity of 5/200 when the pupil is wholly obscured.  It is rated equivalent to 20/100 if the pupil is one-half or more obscured.  With less interference with vision, a rating is assigned based on disfigurement.  Under the criteria which became effective December 10, 2008, Diagnostic Code 6019 provides that ptosis, unilateral or bilateral, is evaluated on the basis of visual impairment or, in the absence of visual impairment, on disfigurement under Diagnostic Code 7800.

The Board recognizes that March 2007 and October 2009 VA treatment records state that the Veteran had visual obstruction from ptosis and dermatochalasis.  However, the March 2007 clinician then went on to indicate that the Veteran's pupils were not obscured at all when he noted that the Veteran's eyelids rested one millimeter above the pupils bilaterally.  A November 2006 treatment record, prior to the Veteran's first blepharotomy surgery, also indicated that the Veteran's upper lids were one millimeter above the pupil rim.  Additionally the October 2009 clinician then went on to state that the Veteran's left brow ptosis was very slight, with left worse than right.  Furthermore, the December 2011 VA examination report states that there was no decrease in visual acuity or other visual impairment attributable to ptosis.  The March 2016 VA examination report also states that the Veteran had no decrease in visual acuity or visual impairment.  Here the objective evidence indicating that the Veteran's ptosis and dermatochalasis did not obscure any of the Veteran's papillar area, along with the VA examination findings that there is no visual impairment, indicate that the Veteran did not meet the criteria for a compensable rating under either the former or current criteria for ptosis based on visual impairment.  

The criteria for evaluation of disfigurement is found at 38 C.F.R. § 4.118, Diagnostic Code 7800.  Although the criteria for evaluating skin disorders were revised during the pendency of this case, on October 23, 2008, the actual rating criteria under DC 7800 did not change.

Diagnostic Code 7800 provides for an 80 percent evaluation for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  A 50 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A 30 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 10 percent evaluation is warranted for one characteristic of disfigurement.   

The eight characteristics of disfigurement are: scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.

Concerning the criteria relating to disfigurement, the evidence of record does not demonstrate that the Veteran's service-connected ptosis manifests in any of the eight characteristics of disfigurement.  Specifically, although the Veteran's eyelids had been described as "droopy", there is no evidence of scarring, hypo- or hyper-pigmented skin, skin with abnormal texture, missing underlying soft tissue or indurated and inflexible skin as per 38 C.F.R. § 4.118, Diagnostic Code 7800.  Additionally  none of the Veteran's treatment records indicate that there was palpable tissue loss and either gross distortion or asymmetry of one feature or pained set of features.  Consequently, a compensable rating based on disfigurement under the criteria of Diagnostic Code 7800 is not warranted.  

The March 2016 VA examiner stated that there is a documented absence of corneal scarring.  He noted that there were no corneal defects found under slit lamp microscopic inspection and the corneas did not stain.  The record does not indicate that the Veteran has any corneal symptoms, including photophobia, that is compensable in nature.  

Based on the above the Board finds that the Veteran is not entitled to a compensable rating for bilateral brow ptosis, dermatochalasis, corneal defects and photophobia under any applicable criteria, at any time since the grant of service connection.  See Fenderson.  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for sinusitis is denied.

Reversal of the rating decision of May 1991 assigning a 10 percent rating for left spontaneous pneumothorax, on the grounds of clear and unmistakable error, is denied.

Entitlement to an effective date prior to September 8, 2010 for the assignment of a 10 percent rating for left spontaneous pneumothorax is denied.  

Entitlement to a rating in excess of 10 percent for left lung spontaneous pneumothorax is denied.

Entitlement to an initial rating in excess of 20 percent for bilateral dry eye syndrome is denied.

Entitlement to an initial rating in excess of 20 percent for bilateral eye entropion prior to January 1, 2010 (other than periods of temporary total ratings for convalescence), and to a compensable rating thereafter, is denied.

Entitlement to an initial compensable rating for residuals of flash burns to eyes, with bilateral brow ptosis, dermatochalasis, corneal defects and photophobia is denied.


REMAND

The Veteran has been afforded VA examinations for his right shoulder disability,  most recently in March 2016 and of his right knee disability, most recently in April 2016.  The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and as such, remand is required so that the Veteran may be afforded new VA examinations that contains adequate information pursuant to Correia.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the severity of his right shoulder and right knee disabilities. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

2.  After completing the requested actions, readjudicate the claims.  If any benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


